                                          Case 4:20-cv-04012-KAW Document 63 Filed 09/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AFRICAN AMERICAN TOBACCO                            Case No. 20-cv-04012-KAW
                                         CONTROL LEADERSHIP COUNCIL, et
                                   8     al.,
                                                                                             ORDER REQUIRING
                                   9                    Plaintiffs,                          SUPPLEMENTAL BRIEFING;
                                                                                             CONTINUING HEARING DATE
                                  10             v.
                                                                                             Re: Dkt. No. 53
                                  11     UNITED STATES DEPARTMENT OF
                                         HEALTH AND HUMAN SERVICES, et
                                  12     al.,
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14          On June 9, 2021, Defendants filed a motion to dismiss the instant case as moot. (Defs.’
                                  15   Mot. to Dismiss, Dkt. No. 53.) Specifically, on April 12, 2013, Plaintiff African American
                                  16   Tobacco Control Leadership Council (“AATCLC”) submitted a citizen petition with the Food and
                                  17   Drug Administration (“FDA”), requesting that the FDA add menthol to the Tobacco Control Act’s
                                  18   flavor ban. (See Second Amended Compl. (“SAC”) ¶¶ 28, 111.) On April 29, 2021 -- after the
                                  19   filing of this litigation -- the FDA granted the citizen petition. (SAC ¶ 28.)
                                  20          In addition to granting the petition, the FDA issued a press release stating that it was
                                  21   “working toward issuing proposed product standards within the next year to ban menthol as a
                                  22   characterizing flavor in cigarettes . . . .” Press Release, FDA, FDA Commits to Evidence-Based
                                  23   Actions Aimed at Saving Lives and Preventing Future Generations of Smokers (Apr. 29, 2021)
                                  24   (available at https://www.fda.gov/news-events/press-announcements/fda-commits-evidence-
                                  25   based-actions-aimed-saving-lives-and-preventing-future-generations-smokers). The Acting FDA
                                  26   Commissioner also issued a memorandum “directing the Center for Tobacco Products to engage in
                                  27   the rulemaking process by promptly beginning to draft the proposed rule.” (SAC ¶ 144.)
                                  28          On May 21, 2021, Plaintiffs filed the operative complaint, asserting that the FDA’s
                                             Case 4:20-cv-04012-KAW Document 63 Filed 09/07/21 Page 2 of 3




                                   1   response was insufficient because it was not accompanied by formal rulemaking action to

                                   2   implement a menthol ban. (SAC ¶¶ 143-44.) Plaintiffs’ claims appear to be the following: (1) the

                                   3   FDA has not adequately responded to the citizen petition due to the failure to “concurrently take

                                   4   appropriate action implementing the approval,” specifically a notice of rulemaking, and (2) to the

                                   5   extent the FDA’s response is deemed adequate by the Court, there has been undue delay because

                                   6   the notice of rulemaking has not been issued (SAC ¶¶ 161, 168-69; see also Pls.’ Opp’n at 9-10,

                                   7   Dkt. No. 58.) Thus, Plaintiffs assert that the case is not moot because they seek a judicial order

                                   8   requiring Defendants to, for example, issue a notice of rulemaking within 60 days. (Pls.’ Opp’n at

                                   9   10; see also SAC at 51.)

                                  10            Having reviewed the parties’ briefing, the Court requires supplemental briefing as to the

                                  11   second claim, i.e., whether there has been undue delay in issuing a notice of rulemaking.

                                  12            First, Plaintiffs shall clarify whether they are asserting unreasonable delay from the date
Northern District of California
 United States District Court




                                  13   Defendants approved citizen petition, in the event that the Court finds Defendants’ response to the

                                  14   citizen petition is adequate and does not need to be accompanied by a notice of rulemaking.

                                  15            Second, if Plaintiffs are asserting unreasonable delay from the date Defendants approved

                                  16   the citizen petition, the parties shall analyze the factors set out in Telecommunications Research

                                  17   and Action Center v. FCC (“TRAC”) for determining unreasonable delay. 750 F.2d 70, 80 (D.C.

                                  18   1984); see also Indep. Mining Co., Inc. v. Babbitt, 105 F.3d 502, 507 (9th Cir. 1997) (applying

                                  19   TRAC factors in assessing whether relief under the APA was appropriate). In so doing, the parties

                                  20   should identify cases, if any, in which a court considered or declined to consider an agency’s

                                  21   actions prior to the grant of a citizen petition in determining whether there was unreasonable delay

                                  22   in issuing a notice of rulemaking.

                                  23            Plaintiffs’ supplemental brief is due within two weeks of the date of this order.

                                  24   Defendants’ responsive brief is due within two weeks of Plaintiffs’ supplemental brief being filed.

                                  25   The supplemental briefs should be no longer than twelve pages, absent leave of the Court.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          2
                                          Case 4:20-cv-04012-KAW Document 63 Filed 09/07/21 Page 3 of 3




                                   1           The Court CONTINUES the hearing on Defendants’ motion to dismiss to October 21,

                                   2   2021.

                                   3           IT IS SO ORDERED.

                                   4   Dated: September 7, 2021
                                                                                        __________________________________
                                   5                                                    KANDIS A. WESTMORE
                                   6                                                    United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
